Citation Nr: 0608153	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  97-27 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to increased disability ratings for bilateral 
varicose veins, currently evaluated separately as 20 percent 
disabling for the left lower extremity and as 10 percent 
disabling for the right lower extremity.

2.  Entitlement to an increased (compensable) disability 
rating for pes planus.

3.  Entitlement to an initial disability rating in excess of 
10 percent for low back pain.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from July 1997 to May 1999.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 decision that, 
in part, denied increased disability ratings for bilateral 
varicose veins and pes planus.  In April 1999, the Board 
remanded the matters for additional development.

These matters also came to the Board on appeal from a June 
2000 decision of the RO that, in part, denied an initial 
disability rating in excess of 10 percent, following the 
grant of service connection for low back pain.

In November 2000, the RO assigned separate evaluations of 20 
and 10 percent for varicose veins of the left and right lower 
extremities, respectively.

Because higher evaluations are available for bilateral 
varicose veins, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claim remains 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2003, the veteran testified during a hearing before 
RO personnel.

In March 2004, the Board remanded the matters for additional 
development.



FINDINGS OF FACT

1.  The veteran failed to report, without good cause, for VA 
examinations that were necessary to determine the current 
severity of his varicose veins. 

2.  The veteran failed to report, without good cause, for VA 
examinations that were necessary to determine the current 
severity of his pes planus.  

3.  The veteran's low back pain is manifested by mild 
degenerative disc disease, slight limitation of motion, and 
additional functional loss due to pain; muscle spasms, 
abnormal mobility on forced motion, and incapacitating 
episodes are not shown.



CONCLUSIONS OF LAW

1.  The criteria for increased disability ratings for 
varicose veins of the left and right lower extremities are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.655 (2005).

2.  The criteria for increased disability ratings for pes 
planus are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 
3.159, 3.655.

3.  The criteria for an initial disability rating of 20 
percent for low back pain have been met.   38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
5295, 5235-5243 (2002, 2003, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).
 
Through the July 1997 and September 2002 statements of the 
case (SOCs), the May 1998, July 2000, October 2000, January 
2001, April 2002, April 2003, February 2005, March 2005, and 
October 2005 supplemental SOCs (SSOCs), and the December 2001 
and March 2004 (re-sent June 2005) letters, the RO and VA's 
Appeals Management Center (AMC) notified the veteran of the 
applicable rating criteria for an increased rating.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's March 2004 letter (re-sent June 2005) notified the 
veteran of what evidence he was responsible for obtaining, 
and what evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it 
would make reasonable efforts to help him get evidence 
necessary to support his claims, particularly, medical 
records, if he gave enough information so that it could 
request them from the person or agency that had them.  The 
letter requested that he provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which he was treated, and notified him that 
VA would request such records on his behalf if he signed a 
release authorizing it to request them.

The March 2004 letter asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.  

The Pelegrini Court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  Each of his 
claims was fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO or AMC has obtained copies of the 
veteran's service medical records and outpatient treatment 
records, and has notified the veteran of scheduled 
examinations.  The March 2004 (re-sent June 2005) letter also 
informed him that his claims could be denied if he failed to 
appear for the scheduled examinations.  The veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claims; and he has been 
notified of scheduled examinations and the possible 
consequences regarding failure to report to scheduled 
examinations; further assistance would not be reasonably 
likely to substantiate the claims, and further notice or 
assistance are not required.  38 U.S.C.A. § 5103A.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

A.  Evaluation of Varicose Veins of Each Lower Extremity,
and Evaluation of Pes Planus

Service connection has been established for bilateral 
varicose veins and for pes planus, effective November 1991.

The veteran filed claims for increased disability ratings on 
February 19, 1997.

The Board's April 1999 remand required up-to-date 
examinations for purposes of rating the veteran's service-
connected varicose veins and pes planus.  There were no post-
service examinations of record.

Examination of the veteran's feet in February 2000 revealed 
no evidence of pes planus.  The VA examiner specifically 
noted no evidence of foot deformity, swelling callosities, 
pain, displacement of the normal weightbearing axis, or 
bowing of the tendo Achilles on either side.

In March 2003, the veteran testified that he began to 
experience swelling and sharp pains in his feet, and had 
increasing problems with swelling in the legs, restricting 
his ability to walk.

Based on the veteran's testimony, the Board's March 2004 
remand required up-to-date examinations for purposes of 
rating the veteran's service-connected varicose veins and pes 
planus.

Records reflect that the veteran was notified, but that he 
failed to appear for VA examinations in April 2004 and 
November 2004.

Records also reflect that notification letters of rescheduled 
examinations in September 2005 were returned to VA as 
undeliverable by the U.S. Postal Service.  Further attempts 
to contact the veteran by telephone were unsuccessful.

Pursuant to 38 C.F.R. § 3.655(b), when a claimant fails to 
appear, without good cause justification, to a VA examination 
in conjunction with a claim for increase, that claim shall be 
denied.

The record does not contain any communication from the 
veteran that explains his failure to appear for rescheduled 
examinations, which were necessary for up-to-date evaluations 
of his varicose veins and pes planus.  His failure to report 
is, therefore, without good cause.

As noted above, the present level of disability is of primary 
concern for an increased rating.  Francisco v. Brown, 7 Vet. 
App. at 58.

Under these circumstances, the veteran's claims for 
disability ratings in excess of 20 percent and 10 percent for 
varicose veins of the left and right lower extremities, 
respectively, and for a compensable disability rating for pes 
planus, must be denied. 38 C.F.R. § 3.655(b).

B.  Evaluation of Low Back Pain

Service connection has been established for low back pain, 
effective February 1997.  The RO assigned an initial 10 
percent disability rating.  The veteran filed a notice of 
disagreement with the initial rating.

An MRI scan in May 1998 was unable to rule out midline 
herniated disk at L4-L5.

During a February 2000 VA examination, the veteran reported 
low back pain.  Examination of the spine revealed no 
cutaneous stigmata or intrathecal pathology.  Range of motion 
of the lumbar spine was to nearly toe touch on forward 
flexion, to 30 degrees on extension with pain, to 20 degrees 
on right lateral bending and 20 degrees on left lateral 
bending with pain, and to 20 degrees on rotation to the right 
and left.  The examiner diagnosed degenerative disc disease 
at L4-L5.

The report of an April 2002 VA examination reflects that the 
veteran reported mild pain in his low back while sitting for 
long periods of time.  Range of motion of the lumbar spine 
was to 100 degrees on flexion.  Strength was 5/5 in both 
lower extremities in all major muscle groups.  His sensation 
was normal.  Straight leg raising was negative, bilaterally, 
and symmetrical deep tendon reflexes were 2+.  Radiologic 
test results in April 2002 were consistent with mild 
degenerative disc disease at L4-L5 and L5-S1, without 
evidence of nerve impingement.

In March 2003, the veteran testified that his back hurt with 
movement, and that he took medication for low back pain.  He 
also testified that he could not lift more than five pounds, 
and that he had problems with bending.
 
Based on the veteran's testimony, the Board's March 2004 
remand also required an up-to-date examination for purposes 
of rating the veteran's service-connected low back pain.

As indicated above, the veteran was notified, but did not 
appear for VA examinations in April 2004 and November 2004.  
Further attempts to contact the veteran were unsuccessful, 
and good cause justification has not been shown.

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Pursuant to 38 C.F.R. § 3.655(b), when a claimant fails to 
appear, without good cause justification, to a VA examination 
in conjunction with an original claim, the claim shall be 
rated based on the evidence of record.

When evaluating musculoskeletal disabilities rated on the 
basis of limitation of motion, VA must in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The veteran's low back pain is rated as 10 percent disabling 
under the old provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.

Under former Diagnostic Code 5295, a 10 percent rating is 
established for lumbosacral strain with characteristic pain 
on motion; a 20 percent rating is established when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; a 40 percent 
rating is established when there is severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

There is no evidence of muscle spasm on extreme forward 
bending, or of loss of lateral spine motion.  There are no 
signs of instability, or other reported findings of abnormal 
mobility.  In short, he does not have most of the findings 
needed for a 20 percent evaluation under former Diagnostic 
Code 5295.

In evaluating the veteran's disability, the Board will 
consider not only the criteria of that diagnostic code, but 
also the criteria of other potentially applicable diagnostic 
codes.  At the outset, however, the Board notes that, in the 
absence of any evidence of a fractured vertebra (or residuals 
thereof), or ankylosis of the lumbar spine, consideration of 
Diagnostic Codes 5285, 5286, or 5289 (renumbered 5235 to 
5243) for diseases and injuries of the spine is unnecessary.  

In the alternative, the veteran's disability may be evaluated 
under former Diagnostic Code 5292, pertaining to limitation 
of motion of the lumbar spine.  Under that code, a 10 percent 
rating is assignable for slight limitation of motion, a 20 
percent rating for moderate limitation of motion, and a 40 
percent rating for when there is severe limitation of motion. 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The old rating criteria did not define "mild," "moderate," 
or "severe." limitation of motion.  However, the new rating 
criteria provide some guidance.  Under those criteria, normal 
forward flexion of the thoracolumbar spine is to 90 degrees.  
Normal extension is from 0 to 30 degrees.  Normal lateral 
flexion, as well as rotation, is from 0 to 30 degrees to the 
left and right.  38 C.F.R. § 4.71a, Note (2), following 
General Rating Formula for Disease and Injuries of the Spine 
(2005).

The evidence shows that the veteran had normal range of 
flexion and extension, and normal or nearly normal rotation 
and lateral bending.  The Board is unable to find that this 
limitation approximates the moderate level.

However, with consideration of limitation due to functional 
factors, the Board finds that the veteran's low back pain 
approximates the criteria for a 20 percent disability rating.  
There is objective evidence of, at most, slight limitation of 
motion of the lumbar spine with pain.  The evidence does 
reflect daily lower back pain, and the veteran complained of 
pain with bending and sitting.  The February 2000 examiner 
noted painful motion with extension and left lateral bending.  
This evidence indicates that the veteran experiences 
additional functional loss due to pain or flare-ups with 
painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. at 204-7.

The evidence does not reflect that the veteran's low back 
pain meets the criteria for a disability rating in excess of 
20 percent.  

Under former Diagnostic Code 5293 (renumbered 5243), a 10 
percent rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating is assignable for moderate 
intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect prior to September 23, 2002).

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002 (see 67 Fed. Reg. 54345 (August 22, 
2002)).  VA also revised the criteria for evaluation of 
diseases and injuries of the spine, effective on 
September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 27, 
2003)).  VA has a duty to adjudicate the claim under the 
former criteria during the entire appeal period, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 
(2000) and 7-2003 (2003).  

In this case, the RO or AMC has considered the veteran's 
claim for a higher initial disability rating under both the 
former and revised schedular criteria (see September 2002 SOC 
and October 2005 SSOC); as such, there is no due process bar 
to the Board doing likewise.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Under the most recent revision back disabilities are 
evaluated under a general rating formula.  Under the formula, 
a 20 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Higher evaluations are assigned for ankylosis, which are not 
relevant to the veteran's current claim.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under revisions to Diagnostic Code 5293 (2002) and the new 
Diagnostic Code 5243 (2003), a 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A maximum, 
60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  68 Fed. 
Reg. 51,455 (Aug. 22, 2002).

The veteran has not been examined for application of the 
revised criteria for intervertebral disc disease.  That 
notwithstanding, no neurological findings have been 
associated with the veteran's low back pain, and the veteran 
has not had any periods of doctor prescribed bed rest.  The 
evidence, therefore, does not show incapacitating episodes.  
Given the lack of compensable neurological manifestations, a 
combined rating under the revised criteria, in any event, 
would not exceed the 20 percent assigned under the former 
criteria.  See 38 C.F.R. § 4.25.

Additionally, the Board finds that there is no showing that 
the veteran's low back pain has resulted in so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).

In this regard, the Board notes that the veteran's low back 
pain has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran is currently employed.  While he has 
reported increasing pain in sitting and driving, he has not 
reported any lost time from work, or other economic impact 
from the low back pain.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

The Board concludes that the evidence is in favor of the 
grant of a 20 percent evaluation for low back pain on the 
basis of limited motion and functional loss.  38 C.F.R. 
§§ 4.7, 4.21 (2005).  This level of disability appears to 
have been present since the effective date of service 
connection, and staged ratings are not warranted.  Fenderson, 
supra.






							(CONTINUED ON NEXT PAGE)
ORDER

Increased disability ratings for varicose veins of the left 
and right lower extremities are denied.

An increased (compensable) disability rating for pes planus 
is denied.

An initial rating of 20 percent is granted for low back pain.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


